Title: To George Washington from Major General William Heath, 7 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths [Highlands, N.Y.] July 7th 1779
        
        I herewith Send a prisoner of war taken on the 2nd Instant near North Castle.
        General Duportail has not yet been here to lay out the works, The fatigue men were held in readiness yesterday. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
          P.S. 8 oClock A.M. Smith Gammon a deserter who has just come in attends the Prisoner of war.
        
      